Citation Nr: 9906037	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.

This appeal arose from a July 1992 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
asthma, assigning it a 10 percent disability evaluation.  The 
case was then transferred to the Atlanta, Georgia, RO, which 
confirmed and continued the 10 percent evaluation assigned to 
the service-connected asthma in rating actions issued in 
November 1993, June 1995 and June 1998.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected asthma is manifested by no 
more than mild symptoms, such as wheezing, and normal 
pulmonary function tests.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.31, Code 6602 (1996 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998)

It is noted that the criteria for rating respiratory 
disorders was changed, effective October 25, 1996.  Since 
these regulations were changed during the pendency of the 
veteran's appeal, entitlement to an evaluation in excess of 
10 percent for his asthma will be considered under both the 
old and the new rating criteria.

Prior to the change noted above, a 10 percent disability 
evaluation for asthma was warranted when the condition was 
mild, manifested by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent evaluation required a moderate 
condition, manifested by asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  38 C.F.R. Part 4, Code 6602 
(1996).

The new rating criteria note that a 10 percent evaluation is 
warranted when pulmonary function tests show FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent 
predicted, or intermittent inhalational or oral 
bronchodilator therapy.  A 30 evaluation requires FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent 
predicted, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  
38 C.F.R. Part 4, Code 6602 (1998).

The service medical records revealed that the veteran first 
began to complain of breathing problems following his 
deployment to the Persian Gulf in 1990.  A pulmonary function 
test conducted in December 1991 found mild obstructive 
disease.  A Medical Evaluation Board performed in February 
1992 noted no history prior to service in the Persian Gulf of 
any breathing difficulties.  However, he began to experience 
trouble in the Gulf.  At the time of this examination, he was 
having significant symptoms of reactive airway disease 
following exposure to dust, exercise, and humidity and cold 
rainy conditions.  The physical examination revealed that his 
lungs were clear to auscultation and percussion and a chest 
x-ray found no active disease.  A pulmonary function test 
showed FEV-1 64 percent of predicted, FVC 72 percent of 
predicted and FEF 25-75 of 58 percent of predicted.  The 
diagnosis was asthma, which was felt to be severe enough to 
render him unfit for further duty.  The Physical Evaluation 
Board of March 1992 noted FEV-1 of 78 to 80 percent of 
predicted, which classified his asthma as mild in nature.

The veteran was seen on an outpatient basis by VA in August 
1992.  On the 10th, he complained that his chest hurt and 
that it was hard for him to breath.  Most of the report was 
illegible, but there was no wheezing present.  The diagnosis 
was asthmatic bronchitis.  On the 14th, he came in requesting 
his prescriptions and noting that he needed an unemployment 
form filled out.  It was noted that he should not work in 
dusty environments and that he required a well-ventilated 
place to work.  His lungs were clear to auscultation and 
percussion and there were no rales or rhonchi.  His 
restrictive airway disease was felt to be stable.

The veteran was examined by VA in July 1993.  His lungs were 
clear to auscultation and percussion and he displayed normal 
breath sounds in all lobes.  He was in no respiratory 
distress during the examination, although he was noted to 
breath more through his mouth than his nose.  A spirometry 
was normal on his current medications.  According to the 
veteran, his disease was intermittently active.  He noted 
that he would take his medications during any active phases.  
The diagnosis was restrictive airway disease/asthma.

The veteran was seen by VA on an outpatient basis between 
November 1993 and February 1994.  A pulmonary function test 
conducted in November 1993 showed no significant abnormality.  
There was some evidence of reversible small airway disease.  
Another pulmonary function test was scheduled for February 
1994, but he failed to report to that examination.

VA examined the veteran in July 1997.  He stated that he 
still smoked about 1/3 of a pack of cigarettes per day.  He 
was noted to be working with the Police Department.  His 
chief complaint was of wheezing, which was worse with 
exertion.  The objective examination noted no wheezing except 
on forced expiration.  His respiratory rate was 20 per minute 
and it was not labored.  There were no structural changes 
found in the lungs.  A chest x-ray revealed possible chronic 
obstructive pulmonary disease; the lungs were clear.  A 
pulmonary function test conducted at 1:04 p.m. showed FEV-1 
of 92 percent predicted and FEV-1/FVC of 101 percent of 
predicted.  Another test performed at 3:11 p.m. (4 hours 
post-medication) showed FEV-1 of 91 percent of predicted and 
FEV-1/FVC of 100 percent of predicted.  The diagnosis was 
asthma, primarily exercise induced.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected asthma 
is not justified under either the old or the new criteria for 
rating respiratory disorders.  The objective evidence of 
record since the time of the original grant of service 
connection does not demonstrate that more than the 10 percent 
disability evaluation currently assigned is warranted.  This 
evidence does not show that he suffers from moderate asthma, 
manifested by asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  Nor does this evidence include pulmonary 
function tests which show FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent predicted, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  Rather, the 
objective evidence indicates that the veteran suffers from 
what he described as intermittent attacks, for which he takes 
medication (Terbutaline tablets, Theo-Dur, and an Atrovent 
inhaler).  There was no indication that he experienced 
frequent attacks with moderate dyspnea on exertion between 
those attacks.  Moreover, the recent pulmonary tests did not 
show restrictions of the amount needed to justify a 30 
percent disability evaluation.  Rather, these tests revealed 
FEV-1 of 92 percent predicted and FEV-1/FVC of 101 percent of 
predicted and FEV-1 of 91 percent of predicted and FEV-1/FVC 
of 100 percent of predicted following treatment with his 
medications.  These results are far better than those which 
would warrant an increased evaluation under the new rating 
criteria.  Therefore, it is found that the 10 percent 
disability evaluation currently assigned adequately 
compensates the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected asthma.


ORDER

A rating in excess of 10 percent for the service-connected 
asthma is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


